Citation Nr: 0614411	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  05-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and December 2004 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by severe symptoms such 
as impaired concentration, impaired memory, impaired thought 
processing, difficulty interacting with other people, 
difficulty dealing with stress, anxiety, intrusive thoughts, 
flashbacks, isolation, startled response, hypervigilance, 
occasional depression, and anger.

2.  The overall evidence suggests that the veteran's service-
connected PTSD is of such nature and severity as to prevent 
him from obtaining and retaining substantially gainful 
employment


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but 
no higher, for post-traumatic stress disorder are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2005).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties of notification and assistance
In December 2003 and October 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for claims for an increased rating and TDIU.  
Although the record reflects that the RO has not provided 
VCAA notice with respect to the effective-date elements of 
the claim for TDIU, See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that matter is not currently before the 
Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a hearing.  Consequently, the Board finds that the 
duties of notification and assistance are met.  

Increased rating for PTSD
The veteran is currently rated at 50 percent under Diagnostic 
Code (DC) 9411 for post-traumatic stress disorder (PTSD).  
Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The veteran's reported PTSD symptoms include impaired 
concentration, impaired memory, impaired thought processing, 
and difficulty interacting with other people.  He also gives 
a history of anxiety, intrusive thoughts, flashbacks, 
isolation, startled response, hypervigilance, occasional 
depression, and anger.  The veteran is currently medicated 
for his PTSD and he regularly attends PTSD counseling.  He 
has also had an inpatient admission for PTSD.  

Records reveal the assignment of Global Assessment of 
Functioning (GAF) score of 50 by a VA examiner in 2004.  A 
score of 41 to 50 is defined as "serious symptoms (e.g., 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Another VA examiner opined that the 
veteran's PTSD was severe enough as to render him 
unemployable and noted that the veteran had an extreme 
impairment in responding appropriately to supervision and co-
workers, and in being able to follow work instructions.  

The evidence is, at a minimum, in equipoise as to whether the 
veteran's symptoms more nearly approximate the criteria for a 
50 percent or 70 percent rating.  The law requires that the 
benefit of the doubt goes to the veteran and, accordingly, a 
rating of 70 percent is warranted for the veteran's PTSD.  

A rating higher than 70 percent is not warranted since there 
is no evidence of total impairment.  There is no evidence of 
that the veteran has hallucinations, delusions, poses a 
danger of hurting himself or others, is disorientated as to 
time or place, or is unable to perform activities of daily 
living.  In addition, the veteran's GAF scores reflect 
substantially less than total impairment of social and 
occupational functioning.  The preponderance of the evidence 
is against a finding that the veteran meets or approximates 
the criteria for a 100 percent rating under DC 9411.

Total Disability Ratings Based On Individual Unemployability 
(TDIU)
A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.16(a) (2005).  The veteran has a rating of 70 
percent for PTSD; consequently, he meets the schedular 
threshold for determining entitlement to a TDIU rating.  The 
only question remaining is whether there is evidence that the 
veteran is unable to secure substantially gainful occupation 
as the result of this disability.  

The veteran has been unemployed for over 6 years.  A VA 
vocational rehabilitation evaluation was conducted in 2004, 
and the examiner noted that the veteran was not able to cope 
with the stress and pressures of competitive employment due 
to an extreme impairment in responding appropriately to 
supervision and co-workers, and following work instructions.  
The examiner also found that the severity of the veteran's 
PTSD symptoms limited his ability to process work procedures 
and instructions.  The examiner believed that the veteran's 
severe problems prevented him from being able to meet the 
demands of work on a sustained basis in a competitive work 
environment.  In conclusion, the examiner found that the 
veteran is "not employable or feasible for vocational 
rehabilitation due to the severity of his psychiatric 
problems (PTSD) and the poor prognosis for recovery."  A VA 
psychologist who treats the veteran for PTSD subsequently 
submitted a statement asserting that the veteran was totally 
and permanently disabled.  This evidence, in conjunction with 
a finding of "disability" by the Social Security 
Administration (due to PTSD among other disorders), is 
sufficient to warrant a grant of a total disability rating 
due to individual unemployability.  


ORDER

A rating of 70 percent, but no higher, is granted for PTSD.

A TDIU is granted.  



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


